Citation Nr: 0210050	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  00-24 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



REMAND

In June 2000, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, denied the 
veteran's claim for a higher, i.e., increased rating for his 
post-traumatic stress disorder (PTSD).  The current rating is 
50 percent.  He appealed the RO's decision to the Board of 
Veterans' Appeals (Board).

When submitting his Substantive Appeal in December 2000, on 
VA Form 9, the veteran requested a hearing at the RO before a 
Member of the Board.  This type of hearing often is referred 
to as a Travel Board hearing.  The RO subsequently sent him a 
letter in April 2002 notifying him that his hearing would be 
held at the RO on June 4, 2002.  The RO also notified him of 
the time of the hearing, but he failed to report for the 
hearing on the date that it was scheduled.  He more recently 
contacted the RO, however, to explain his absence, and the 
Board sent him a letter in August 2002 notifying him that his 
motion to reschedule his hearing was granted.  So his case 
must be returned to the RO to re-schedule his Travel Board 
hearing.  See 38 C.F.R. § 20.704 (2000).

Accordingly, this case hereby is REMANDED to the RO for the 
following:

Re-schedule the veteran for a Travel 
Board hearing at the earliest 
opportunity, and notify him of the date, 
time, and location of the hearing.  If, 
for whatever reason, he decides that he 
no longer wants a Travel Board hearing, 
then this should be documented in the 
record.  Also, if he fails to report for 
the re-scheduled hearing, this also 
should be documented in the record.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


